EXHIBIT 10.2
 






















LSI INDUSTRIES INC.
SHORT TERM INCENTIVE PLAN (STIP)
FOR NAMED EXECUTIVE OFFICERS
FY 2017






























Document date: July 1, 2016







--------------------------------------------------------------------------------







          LSI INDUSTRIES INC.
SHORT TERM INCENTIVE PLAN  FOR NEOs --  FY 2017
July 1, 2016
 
The Short Term Incentive Plan (STIP) for Named Executive Officers (NEOs) for
Fiscal 2017 is designed to incentivize NEOs towards the attainment the 2017
Business Plan goals for sales and operating income. This STIP has been approved
by the Compensation Committee of the LSI Board of Directors and provides for
cash incentive awards to be paid if the stated 2017 Business Plan objectives are
achieved.  There are three elements of this STIP.


1.
Bonus Potential determines the percentage payout to named executive officers
based on the attainment of the FY 2017 Business Plan goals and as approved by
the Compensation Committee in the table below.



75% Plan Achievement
100% Plan Achievement
130% Plan Achievement
14%
30%
60%





2.
Performance Mix determines the percentage assigned to the performance of the
total company vs. the employees Business Unit.



Named Executive Officers
100% Corporate Performance




3.
Metrics determine the percentage assigned to Net Sales vs. Operating Income.  In
FY 2016 the STIP was based upon attainment of the Net Sales goals (30%
weighting) and Operating Income goals (70% weighting).  These metrics remain the
same for FY 2017.



Metrics %
FY 2016
FY 2017
Sales
30%
30%
Operating Inc
70%
70%
Total
100%
100%




--------------------------------------------------------------------------------



The following is provided for illustrative purposes:
Example Calculation:  Named Executive Officer
                                   
Bonus
Performance
Sales / OI
Incentive
   
Plan
Actual
% of Plan
Potential
Mix
Metric
Payout
Corporate
             
Sales
 
 $500,000
 $520,000
104.0%
34.0%
100.0%
30.0%
10.20%
 
Operating Income
 $50,000
 $51,000
102.0%
32.0%
100.0%
70.0%
22.40%
                                                 
Total Payout Percentage
32.60%
                               
Annual Base Salary
 $100,000
           
 
Bonus Payment
 $32,600



The following rules govern this STIP:


A.
This STIP covers only Named Executive Officers as identified by the Compensation
Committee.



B.
This STIP will take into account LSI total results. The intent of having
corporate performance as a determinant of the incentive payment is to provide
motivation for named executive officers to work for the good of the whole
corporation, not only for the good of a Business Unit.



C.
The Compensation Committee may make modifications of the calculated bonus award
to decrease or increase a Named Executive Officer's bonus for special objectives
or subjective circumstances.



D.
Determination of achievement of LSI's Sales and Operating Income will be
calculated based upon actual reported fiscal 2017 results and may be adjusted
for certain unusual or non-recurring items as approved by the Compensation
Committee.  There will be a straight line interpolation of actual achievement as
compared to the fiscal 2017 business goals when determining the actual incentive
payment percentage.



E.
Incentive pay recipients must be employed at LSI on the day when incentive
checks are issued for the fiscal year just recently ended.  Named Executive
Officers who terminate employment on or before the August bonus payment date are
not eligible for a bonus.



F.
Any type of lengthy leave of absence could result in a pro-rata reduction of the
calculated award.  Leaves of absence include time away from work for reasons of
short term disability, FMLA leave, military leave, or other leave of absence.



G.
Named Executive Officers who retire during the fiscal year at normal retirement
age or under an LSI approved plan of retirement will be considered for a
pro-rated payment based upon the actual amount of base salary received in the
fiscal year.



H.
If a Named Executive Officer becomes disabled (as defined by Social Security) or
dies during a fiscal year, his beneficiary will be considered for a pro-rata
payment based upon the actual amount of base salary received in the fiscal year.



I.
Incentive payments are subject to assignment laws and other laws that require
payment of the bonus to someone other than the named executive officer (IRS tax
levies, child support arrearages, etc.).  LSI will comply with all applicable
assignment laws.



J.
Except as may be otherwise determined by the Compensation Committee, the Sales
and Operating Income metrics in this STIP shall exclude the positive and
negative effects of extraordinary developments, such as acquisitions, as
disclosed in LSI's Form 10-K.



K.
LSI reserves the right to amend, reduce, modify, interpret or discontinue all or
part of this STIP with or without reason as the Compensation Committee deems
advisable in its sole and absolute discretion.



L.
This STIP does not create or imply the existence of a contract of employment.



M.
The Named Executive Officer's base salary rate as of January 1, 2017 shall be
used to calculate the bonus amount.